                  Case 5:18-cr-00258-EJD Document 161 Filed 10/18/19 Page 1 of 1
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     UNITED STATES OF AMERICA
                                                     )            5:18-cr-00258
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   ELIZABETH HOLMES and                            )   (CIVIL LOCAL RULE 11-3)
     RAMESH "SUNNY" BALWANI,                         )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, AMANDA MCDOWELL                       , an active member in good standing of the bar of
 9   Supreme Court of Wash.        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendant Ramesh "Sunny" Balwani             in the
                                                                 Randall Scott Luskey
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Orrick, Herrington & Sutcliffe LLP                  Orrick, Herrington & Sutcliffe LLP
14    701 5th Ave., Suite 5600, Seattle, WA 98104         405 Howard Street, San Francisco, CA 94105
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (206) 839-4300                                      (415) 773-5700
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    amcdowell@orrick.com                                rluskey@orrick.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 52312        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/11/19                                               AMANDA MCDOWELL
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of AMANDA MCDOWELL                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 10/18/2019
                                                                                 XXXXXXXXXXJUDGE
                                                           UNITED STATES DISTRICT/MAGISTRATE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
